DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/2/20 has been considered by the examiner.
Drawings
The drawings received on 6/2/20 are acceptable.
Allowable Subject Matter
Claims 1-20 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose or suggest an LLC converter including the limitation “the series-connected first primary windings are connected to a first resonant circuit of the plurality of resonant circuits, the series-connected second primary windings are directly connected to a second resonant circuit of the plurality of resonant circuits, a first current from the first resonant circuit of the plurality of resonant circuits flows into the series-connected first primary windings, a second current from the second resonant circuit of the plurality of resonant circuits flows into the series-connected second primary windings, and currents from each of the plurality of secondary windings are equal or substantially equal“ in addition to other limitations recited therein.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fei et al. (US 10,790,081 B2) disclose an interleaved converters with integrated magnetics.

Wang et al. (US 10,491,123 B2) disclose a modular parallel technique for resonant converter.
Taban (US 10,079,541 B1) discloses a wide input wide circuit high efficiency, isolated DC-DC converter-battery charger.
Dubus et al. (US 9,755,522 B2) disclose a method and device for controlling a multiphase resonant DC/DC converter and corresponding multiphase converter.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ADOLF D BERHANE/Primary Examiner, Art Unit 2838